DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “to the second configuration file to generate a fourth API request having the second API format” should be --to the second configuration file to generate [[a]] the fourth API request having the second API format--.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1 would be allowed but for the minor informality indicated above. Claims 2-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Jouhier (US 2020/0409776) teaches accessing web applications; Take et al. (US 2020/0387415) teaches an API adapter and API adapter creation method; Seed et al. (US 2019/0319860) teaches automated service profiling and orchestration; Russell (US 2019/0272169) teaches generating API development code for integrating platforms; Elangovan et al. (US 2019/0230169) teaches integrating 3rd party vendor’s APIs; Kulkarni (US 2018/0341477) teaches descriptor-transformer framework in a integration platform; Zhang et al. (US 2017/0116048) teaches API call conversion into a second API call and routing. However, the art of record neither teaches nor renders obvious the explicit combination of generating, by one or more processors, a plurality of configuration files, each configuration file associated with .
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to claim 1 as seen above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570.  The examiner can normally be reached on M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198